DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 02, 2021 has been considered by the Examiner and made of record in the application file.
	
	
Examiner’s Amendments
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with the Applicant's Representative, Mr. Ryan Gleitz on July 7, 2022.

The application has been amended as follows: 

In the Claims
Claims 1, 5, 6, 11, 15, 16 , 19, and 20 have been amended as follows:

1. (Currently amended) 	A method performed by at least one apparatus, the method comprising:
obtaining a result of at least one measurement of one or more radio signals transmitted by a radio transmitter at a site, the result comprising an indication of a received signal strength of at least one of the one or more radio signals, wherein the at least one measurement is performed by a mobile device at the site;
determining that the received signal strength indicated in the result exceeds a threshold signal strength;
in response to determining that the received signal strength exceeds the threshold signal strength, causing the mobile device to output a notification requesting a location of the mobile device or of the radio transmitter to be identified, wherein the notification requesting the location of the mobile device or of the radio transmitter to be identified includes a map of the site with a segmentation into sub-areas; and
determining an approximate location of the radio transmitter based on the location of the mobile device or of the radio transmitter that is identified via the mobile device after the notification is outputted.

5. (Cancelled).

6. (Currently Amended)	The method according to claim 1 [[
sub-areas, for which an approximate location of at least one radio transmitter is still required, are pointed out on a display of the mobile device; and/or 
sub-areas, for which a predetermined number of approximate locations of radio transmitters has already been stored, are pointed out on the display of the mobile device.

11. (Currently Amended) An apparatus comprising at least one processor and at least one memory, wherein the at least one memory includes computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to:
obtain a result of at least one measurement of one or more radio signals transmitted by a radio transmitter at a site, the result comprising an indication of a received signal strength of the one or more radio signals, wherein the at least one measurement is performed by a mobile device at the site;
determine that the received signal strength indicated in the result exceeds a threshold signal strength;
in response to the received signal strength exceeding the threshold signal strength, cause the mobile device to output a notification requesting a location of the mobile device or of the radio transmitter to be identified, wherein a map of the site is caused to be presented to a user with a segmentation into sub-areas; and
determine an approximate location of the radio transmitter based on the location of the mobile device or of the radio transmitter that is identified via the mobile device after the notification is outputted.

15. (Cancelled).

16. (Currently Amended) The apparatus according to claim 11 [[
indicate, by the mobile device, sub-areas, for which an approximate location of at least one radio transmitter is still required; and/or
indicate, by the mobile device, sub-areas, for which a predetermined number of approximate locations of radio transmitters has already been stored.

19. (Currently Amended) A system comprising an apparatus, the apparatus comprising at least one processor and at least one memory, wherein the at least one memory includes computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause an apparatus at least to:
obtain a result of at least one measurement of one or more radio signals transmitted by a radio transmitter at a site, the result comprising at least an identifier of the radio transmitter and an indication of a received signal strength of the radio signals, wherein the at least one measurement is performed by a mobile device at the site;
determine that the received signal strength indicated in the result exceeds a threshold signal strength;
in response to the determination that the received signal strength exceeds the threshold signal strength, cause the mobile device to output a notification requesting a location of the mobile device or of the radio transmitter to be identified, wherein a map of the site is caused to be presented to a user with a segmentation into sub-areas;
determine an approximate location of the radio transmitter based on the location of the mobile device or of the radio transmitter that is identified via the mobile device after the notification is outputted; and
store the location of the mobile device or of the radio transmitter identified via the mobile device as the approximate location of the radio transmitter.

20. (Currently Amended) A non-transitory tangible computer readable storage medium in which computer program code is stored, the computer program code causing a device to perform the following when executed by a processor:
obtain a result of at least one measurement on one or more radio signals transmitted by a radio transmitter at a site, the result comprising at least an indication of a received signal strength of the one or more radio signals, wherein the at least one measurement is performed by a mobile device at the site;
determine that the received signal strength indicated in the result exceeds a threshold signal strength;
in response to the determination that the received signal strength exceeds the threshold signal strength, cause the mobile device to output a notification requesting a location of the mobile device or of the radio transmitter to be identified, wherein a map of the site is caused to be presented to a user with a segmentation into sub-areas; and
determine an approximate location of the radio transmitter based on the location of the mobile device or of the radio transmitter that is identified via the mobile device after the notification is outputted.

Allowable Subject Matter
Claims 1-4, 6, 8, 11-14, 16, and 18-24 are allowed.

The following is an Examiner’s statement of reasons for allowance:

Claims 1-4, 6, 8, 11-14, 16, and 18-24 are allowed in view of Decision of Appeal issued on May 25, 2022 and in view of Applicant's arguments filed in Appeal Brief filed December 18, 2020  and Reply Brief on April 01, 2021.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QUOC THAI N VU/               Primary Examiner, Art Unit 2642